IN THE SUPREME COURT OF PENNSYLVANIA
                           WESTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA, :        No. 10 WAP 2014
                              :
              Appellant       :        Appeal from the Judgment of Sentence of
                              :        the Court of Common Pleas of Allegheny
                              :        County entered February 12, 2014 at No.
           v.                 :        CP-02-CR-0014746-2012
                              :
                              :
JAMES LEE,                    :
                              :
              Appellee        :


                                     ORDER


PER CURIAM
     AND NOW, this 29th day of September, 2015, the Judgment of Sentence of the

Court of Common Pleas is AFFIRMED.